     Case 3:18-cv-02363-LAB-BGS Document 38 Filed 07/09/19 PageID.279 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     STEPHEN J. CARUSO,                       Case No.: 18cv2363-LAB (BGS)
12                                 Plaintiff,
                                                ORDER DISMISSING CLAIMS
13     v.                                       AGAINST DEFENDANT TRANS
                                                UNION LLC
14     DIVERSIFIED CONSULTANTS,
       INC., et al.,
15
                              Defendants.
16
17
18          On May 28, 2019, Defendant Trans Union LLC filed a motion to dismiss all
19   claims against it with prejudice. When Plaintiff Stephen Caruso, who is proceeding
20   pro se, failed to file an opposition, the Court vacated the hearing on the motion and
21   ordered Caruso to show cause why the motion should not be granted. (Docket no.
22   34.) The Court’s order pointed out that his failure to oppose the motion could be
23   construed as his consent to its being granted. It also warned him that if he failed
24   to show cause as ordered, his claims against Trans Union could be dismissed with
25   prejudice without further notice to him. See Civil Local Rule 7.1(f)(3)(c). Caruso
26   also had notice in the form of a filing from Trans Union pointing out that he had
27   failed to oppose the motion, and asking the Court to treat the motion as unopposed.
28   (Docket no. 33.) Caruso has not filed anything.

                                                1
                                                                         18cv2363-LAB (BGS)
     Case 3:18-cv-02363-LAB-BGS Document 38 Filed 07/09/19 PageID.280 Page 2 of 2



1          The Court has weighted the five factors set forth in Ghazali v. Moran, 46 F.3d
2    52, 53 (9th Cir. 1995) and finds that they are all either neutral, or weigh in favor of
3    granting the motion. Caruso has settled with all remaining Defendants, although
4    they have not yet been dismissed. So the most likely explanation is that he does
5    not wish to pursue claims against Trans Union either. Allowing these claims to
6    linger on the docket needlessly goes against the public’s interest in expeditious
7    resolution of litigation and the Court’s need to manage its docket (Ghazali factors
8    1 and 2). There is no apparent risk of prejudice to any of the Defendants (factor
9    3). While public policy favors disposition of cases on the merits (factor 4), Caruso’s
10   failure to litigate makes it impractical to do so. Finally, the only less drastic sanction
11   (factor 6) would be to dismiss the claims without prejudice. But allowing the same
12   claims to be re-raised in some future action is both inefficient and unduly
13   burdensome on Trans Union.
14         The Court construes his failure to oppose the motion, and his failure to
15   respond to the order to show cause, as his consent to the motion’s being granted.
16   Trans Union’s motion to dismiss (Docket no. 30) is GRANTED, and all claims
17   against Trans Union are DISMISSED WITH PREJUDICE.
18
19          IT IS SO ORDERED.
20   Dated: July 9, 2019
21
22                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
23
24
25
26
27
28

                                                 2
                                                                             18cv2363-LAB (BGS)
